Fein, J.
(concurring). I concur for affirmance only on the ground that the landlord waived whatever rights it may have had under the old law by filing *516an amended application seeking an increase under the new law and formula. I recognize the considerations of administrative convenience which impelled the Conciliation and Appeals Board to fix a four-month cutoff date. However I do not believe that the Conciliation and Appeals Board has the authority to designate any particular time period as the determinative factor in resolving the issue as to whether it willfully and deliberately delayed processing a hardship application under the old law. In my view this is an issue to be determined by the courts on a case-by-case basis with appropriate consideration to the time period involved. Resolution of the issue of its own alleged willful and deliberate delay is beyond the Conciliation and Appeals Board’s competence. (Matter of Harper Mgt. Co. v Conciliation & Appeals Bd., 70 AD2d 848.)